August 7, 2021

UNITED STATES DISTRICT COURT
Southern District of California
Office of the Clerk of the Court
333 West Broadway, Ste. 420
San Diego, CA 92101

Re: Medeiros et al. v. HSBC Card & Retail Services, Inc.
   Case: 14-cv-1786

Dear Mr. Morrill:

I am one of the attorneys who represented Plaintiff in the above-entitled matter. I have reviewed
your correspondence disclosing a previously unknown potential conflict of interest in this matter.
In response, I have reviewed the file as well as the docket.

From my review of the matter, this case was filed as a class action. HSBC filed an Answer and
the parties conducted an Early Neutral Evaluation before the Magistrate Judge. The matter did not
settle at that time and a case management order was issued by Judge Dembin. Approximately
three months later Plaintiff filed a motion for preliminary approval of a class action settlement. A
motion to intervene was filed, which was granted. Prior to the ruling on Plaintiff’s motion for
preliminary approval the case was transferred to the Central District of California and related to
case number 2:15-cv-09093. No ruling on substantive motions or the class action settlement
occurred before Judge Sammartino.

I see no issues affecting Plaintiff, or how the case was resolved in connection with the recent
disclosure.


Respectfully submitted,



Joshua B. Swigart
